EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 3rd
day of September, 2015, effective as of August 1, 2015 (the “Effective Date”),
by and between BD Source and Distribution Corp., a Florida corporation (the
“Company”), and Dana Johnson (the “Executive”).

 

A. The Company, a wholly-owned subsidiary of Bespoke Tricycles, Inc., a Nevada
corporation, soon to be known as Biotech Products Services & Research (“Public
Parent”), desires that the Executive be employed by the Company to carry out the
duties and responsibilities described below, all on the terms and conditions
hereinafter set forth.

 

B.The Executive desires to accept such employment on such terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 







1.

Employment and Duties.



 







1.1

Employment. The Company hereby employs the Executive as the Vice President on an
at-will basis, subject to the terms and conditions expressly set forth in this
Agreement, including, but not limited to, Section 5. The Executive hereby agrees
to such employment on the terms and conditions expressly set forth in this
Agreement.



 







1.2

Position and Duties. The Executive shall serve the Company and shall perform and
have the responsibilities, duties, status and authority customary for a position
in an organization of the size and nature of the Company, subject to the
directives of the Company’s Board of Directors (the “Board”) and the policies of
the Company as in effect from time to time (including, without limitation, the
Company’s business conduct and ethics policies, as they may be amended from time
to time). The Executive understands that within the scope of her employment
hereunder, with the exception of the sale of the Company’s products, he may not
enter into any of the following types of agreements without the express written
approval (which approval can be satisfied by email) of the Board or an officer
of Public Parent:



 

1.2.1 Pledge the credit of the Company or any of its other employees;

 



  1

 

 

1.2.2 Bind the Company under any note, mortgage, contract or agreement;

 

1.2.3 Release or discharge any debt due to the Company unless the Company has
received the full value thereof;

 

1.2.4 Sell, mortgage, transfer or otherwise dispose of any assets of the
Company; or

 

1.2.5 Employ and persons, consultants or representatives to the Company.

 







1.3

No Other Employment; Time Commitment. For so long as the Executive is employed
with the Company, the Executive shall both: (i) devote the Executive’s full
business time, energy and skill to the performance of the Executive’s duties for
the Company; and (ii) hold no other employment. The Company shall have the right
to require the Executive to resign from any board or similar body on which the
Executive may then serve if the Board determines that such activity: (i)
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its affiliates,
successors or assigns; or (ii) could adversely affect the reputation of the
Company or any of its affiliates, successors or assigns.



 







1.4

No Breach of Contract. The Executive hereby represents to the Company: (i) that
the execution and delivery of this Agreement by the Executive and the Company
and the performance by the Executive of the Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound; (ii)
that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out her duties hereunder; and (iii) that the Executive is
not bound by any confidentiality, trade secret or similar agreement with any
other person or entity which would prevent, or be violated by, the Executive:
(x) entering into this Agreement or (y) carrying out her duties hereunder.



 







2.

Term. The Executive’s employment under this Agreement shall commence on the
Effective Date. The period from the Effective Date until the first to occur of
(i) the three (3) year anniversary of the Effective Date, (ii) the termination
of the Executive’s employment under this Agreement, or (iii) the termination of
this Agreement, pursuant to the terms hereof, is hereinafter referred to as the
"Term" or “the term of this Agreement” or “the term hereof.” The Company shall
have the right to extend the Term at the end of the 3 years upon acceptance by
the Executive.



 

  2

 

 







3.

Compensation.



 

3.1

Base Salary. During the Term, the Executive’s base salary (the “Base Salary”)
shall be paid in accordance with the Company’s regular payroll practices in
effect from time to time, but not less frequently than in monthly installments.
Starting with the first day of Executive's employment, the Executive's Base
Salary shall be paid at a monthly rate as follows:

 

(i) if net sales generated by the Company are less than $50,000 and net profit
margin on the aggregate sales is less than 35%, no Base Salary is payable;

 

(ii) if net sales generated by the Company are $50,000 or more but less than
$75,000 and net profit margin on the aggregate sales is less than 35%, the Base
Salary shall be $6,000;

 

(iii) if net sales generated by the Company are $75,000 or more but less than
$100,000 and net profit margin on the aggregate sales is less than 35%, the Base
Salary shall be $9,000; and

 

(iv) if net sales generated by the Company are $100,000 or more and net profit
margin on the aggregate sales is less than 35%, the Base Salary shall be
$15,000.

 

Net sales generated by the Company shall include all types of amniotic contained
products, all hard goods such as centrifuges, freezers, stem cell kit products
and cell-based products.

 

Although the Base Salary shall be computed on a monthly basis, Base Salary is
due and payable bi-monthly to the Executive.

 

3.2

Incentive Bonus. During the Term, the Executive shall be eligible to earn a
performance incentive bonus as determined by the Board in its sole and absolute
discretion.

 

Within thirty days of the execution and delivery of the Agreement, Public Parent
shall issue to the Executive 12,500 restricted shares of common stock.

 







4.

Benefits.



 







4.1

Retirement, Welfare and Fringe Benefits. During the term hereof, the Executive
shall be eligible to participate in all employee welfare benefit plans and
programs made available by the Company to the Company’s similarly situated
employees generally, in accordance with the terms of such plans and as such
plans or programs may be in effect from time to time.



 

  3

 

 







4.2

Reimbursement of Business Expenses. During the term hereof, the Executive shall
be authorized to incur reasonable expenses in carrying out the Executive’s
duties for the Company under this Agreement and shall be eligible for
reimbursement of all reasonable business expenses the Executive incurs during
the term hereof in connection with carrying out the Executive’s duties for the
Company, subject to the Company’s expense reimbursement policies as in effect
from time to time.



 







4.3

Vacation and Other Leave. During the term hereof, the Executive’s annual rate of
vacation accrual shall be three (3) weeks per year; provided that such vacation
shall accrue and be subject to the Company’s vacation policies as in effect from
time to time to the extent applicable to Florida-based employees. The Executive
shall also be eligible for all other holiday and leave pay generally available
to other similarly situated employees of the Company. The Executive acknowledges
and agrees that the Company has the right, which may be exercised from
time-to-time, to revise its vacation policies and all other holiday and leave
pay policies.



 







5.

Termination of Employment.



 







5.1

Generally. The Executive’s employment by the Company, and the Term hereof, may
be terminated at any time: (i) by the Company with or without Cause (as defined
in Section 5.5), (ii) by the Company in the event that the Executive has
incurred a Disability (as defined in Section 5.5), (iii) by the Executive with
Good Reason, (iv) by the Executive without Good Reason, or (v) due to the
Executive’s death.



 







5.2

Notice of Termination. Any termination of the Executive’s employment under this
Agreement (other than expiration of the three (3) year term or because of the
Executive’s death) shall be communicated by written notice of termination from
the terminating party to the other party, which termination shall be effective:
(i) no less than thirty (30) days following delivery of such notice in the event
of a termination by the Executive for Good Reason (subject to the provisions of
Section 5.5(c)), a resignation by the Executive without Good Reason or by the
Company without Cause or due to Disability (provided that the Company shall be
entitled to pay the Executive Base Salary in lieu of such notice) or (ii)
immediately (subject to Section 5.5) in the event of a termination by the
Company with Cause. The notice of termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and
shall state the specific reason(s) why the termination is being initiated.



 

  4

 

 







5.3

Benefits Upon Termination.



 





(a) If the Executive’s employment by the Company is terminated during the term
hereof by the Company for Cause or due to Disability, by the Executive with or
without Good Reason or due to the Executive’s death (in any case, the date that
the Executive’s employment by the Company terminates is referred to as the
“Severance Date”), the Company shall have no further obligation to make or
provide to the Executive (or the Executive’s estate in the case of her death),
and the Executive (or her estate, as applicable) shall have no further right to
receive or obtain from the Company, any payments or benefits other than payment,
within 30 days after the Severance Date, of: (i) any Base Salary that had
accrued but had not been paid (including accrued and unpaid vacation time) on or
before the Severance Date; and (ii) any reimbursement due to the Executive
pursuant to Section 4.2 for expenses incurred by the Executive on or before the
Severance Date (the “Accrued Obligations”).


(b) If, during the term hereof, the Executive’s employment is terminated by the
Company without Cause, the Company shall pay the Executive (in addition to the
Accrued Obligations payable in accordance with Section 5.3(a)), an amount equal
to one (1) month of her Base Salary for the month preceding the Severance Date
(the “Severance Benefit”).

 

(c) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches the Executive's obligations under Section 6 of this
Agreement, the Executive shall no longer be entitled to receive, and the Company
shall no longer be obligated to pay, any Severance Benefit as of the date of
such breach. Any disputes with respect to the application of this Section 5.3(c)
will be subject to Section 17; provided that during the pendency of any such
dispute, the Company will be entitled to withhold any payments pursuant to this
Section 5.3(c).

 

(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and such other benefit plans covered by
COBRA; or (iii) the Executive’s receipt of benefits otherwise due in accordance
with the terms of the Company’s 401(k) plan (if any).

 

(e) Payments made to the Executive pursuant to the provisions of this Section
5.3 shall be in lieu of any severance benefits otherwise due to Executive under
any severance pay plan or program maintained by the Company that covers its
employees or executives generally.

 

  5

 

 

5.4

Release; Exclusive Remedy.

 

(a) As a condition precedent to any Company obligation to pay the Severance
Benefit, the Executive shall, (a) within sixty (60) days following her last day
of employment with the Company, execute, and; (b) within twenty-one (21) days
following the Executive’s execution of the general release (the “General
Release”), not revoke (such period being the “Release Period”), the General
Release.

 

(b) The Executive agrees that the payments and benefits contemplated by Section
5.3 shall constitute the exclusive and sole remedy for any termination of her
employment during the term of this Agreement and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment.

 







5.5

Certain Defined Terms.



 

(a) As used herein, “Cause” shall mean that one or more of the following has
occurred:

 

(i) the Executive has been indicted or convicted of, plead guilty or no contest
to, or entered into a plea agreement with respect to: (x) any felony (under the
laws of the United States or any relevant state, in the circumstances, thereof);
or (y) another crime involving dishonesty or moral turpitude;

 

(ii) the Executive has engaged in any willful misconduct (including any
violation of federal securities laws), gross negligence, act of dishonesty,
violence or threat of violence, in each case, that would reasonably be expected
to result in a material injury to the reputation, business or business
relationships of the Public Parent, the Company or any of its subsidiaries or
affiliates;

 

(iii) the Executive has breached: (A) a written policy of the Company, which
breach is not cured (if curable) within two (2) days after written notice
specifying such breach is given to the Executive by the Company; or (B) any rule
of any governmental or regulatory body applicable to the Company;

 

(iv) the Executive has failed to perform or uphold her duties under this
Agreement and/or failed to comply with lawful directives of the Board or an
officer of the Public Parent, which failure does not cease within three (3) days
after written notice specifying such failure in reasonable detail is given to
the Executive by the Company;



 



  6

 

 

(v) the Executive has breached any fiduciary duty owed by Executive to the
Company or any of its subsidiaries or affiliates; or

 

(vi) the Executive has materially breached this Agreement or any other contract
to which he is a party with the Company, which breach is not cured (if curable)
within ten (10) days after written notice specifying such breach is given to the
Executive by the Company.

 

(b) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Company in good faith, renders the
Executive unable to perform the essential functions of her employment with the
Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than one hundred and eighty (180) days in any
three hundred and sixty-five (365) day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

(c) As used herein, “Good Reason” shall mean that one or more of the following
has occurred without the Executive’s written consent:

 

(i) a material negative change in the nature or scope of the Executive’s
responsibilities, duties or authority as set forth in Section 1; or

 

(ii) the Company’s material breach of this Agreement.

 

provided that, in any such case, the Executive provides written notice to the
Company that the event giving rise to such claim of Good Reason has occurred
within thirty (30) days after the occurrence of such event, and such Good Reason
remains uncured thirty (30) days after the Executive has provided such written
notice; provided further that any resignation of the Executive’s employment for
“Good Reason” occurs no later than thirty (30) days following the expiration of
such cure period.

 







5.6

Resignation from Directorships and Officerships. The termination of the
Executive’s employment with the Company for any reason shall constitute the
Executive’s resignation from (i) any director, officer or employee position the
Executive has with the Company or any of its affiliates and (ii) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company or any of its
affiliates. The Executive agrees that this Agreement shall serve as written
notice of resignation in this circumstance.



 

  7

 

 







6.

Protective Covenants. Executive acknowledges and agrees that the Company has and
will be developing intellectual property, Trade Secrets and Confidential
Information to assist it in its business. Executive further acknowledges and
agrees that he is bringing such property, secrets and information to the
Company, including substantial relationships with prospective or existing
customers, as well as customer good will associated. The Company employs or will
employ Executive in a position of trust and confidence, and may provide
Executive with extraordinary or specialized information and/or training in
furtherance of Executive's duties for the Company. Executive therefore
acknowledges and agrees that the Company has a right to protect these legitimate
business interests, including without limitation the intellectual property,
Trade Secrets and Confidential Information which Executive is bringing to the
Company. Therefore, in consideration for the Company's decision to employ or
continue to employ Executive; for the compensation and benefits provided to the
Executive by the Company under this Agreement; in consideration of the time,
investment and cost the Company has incurred and will continue to incur to train
Executive and enhance her skills, including, without limitation, extraordinary
or specialized training; access to Trade Secrets or Confidential Information;
and the Company permitting Executive to come into contact with its customers and
prospects, the Executive hereby agrees to the protective covenants in this
Agreement. The Executive expressly agrees that the covenants in this Section 6
shall continue in effect through the entire Restricted Period (as defined in
Section 6.3) regardless of whether the Executive is then entitled to receive any
further payments or benefits from the Company. For purposes of this Section 6,
the Company shall mean the Company together with its parents, subsidiaries and
affiliates. Further, Executive understands and agrees that the protective
covenants contained in this Employment Agreement apply notwithstanding any claim
of breach of the Employment. It is further understood that the covenants
contained in Section 6.3 and Section 6.4 survive the term of this Agreement and
bind the Executive so long as he is employed by the Company and including the
two (2) years subsequent to the termination of that employment.



 







6.1

Confidential Information.



 





(a) The Executive agrees at all times to hold in strictest confidence, and not
to use, except for the benefit of the Company, any of the Company’s Trade
Secrets or Confidential Information or to disclose to any person, firm or entity
any of the Company’s Trade Secrets or Confidential Information except (i) as
authorized in writing by the Company’s Board, (ii) as authorized by the Public
Company’s management, pursuant to a written non-disclosure agreement, or (iii)
as required by law.
 

(i) For purposes of this Agreement, "Trade Secrets" shall mean any of the
information, without regard to for, including, but not limited to, records,
medical information, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers, which is not commonly known by or available to the
public and which information (A) derives economic value, actual or potential,
form not being generally known to and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (B) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.



 



  8

 

 

(ii) For purposes of this Agreement, "Confidential Information" shall mean any
data and information (A) relating to the business of the Company, regardless of
whether the data or information constitutes a Trade Secret; (B) disclosed to
Executive or of which he/she became aware of as a consequence of Executive's
relationship with the Company; (C) having value to the Company; (D) not
generally known to competitors of the Company; and (E) which includes Trade
Secrets, methods of operation, names of customers, price lists, financial
information and projections, route books, personnel data, and similar
information; provided, however, that Confidential Information shall not mean
data or information which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by Executive without
authorization from the Company, which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.

 





(b) The Executive agrees that he will not, during the term of this Agreement,
knowingly improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that he will not
bring onto the premises of the Company any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 







6.2

No Competing Employment.The Executive acknowledges that the nature of the
Company’s business and Executive’s position with the Company is such that if the
Executive were to become substantially involved in the business of a competitor
of the Company during the Term, it would be very difficult for the Executive not
to rely on or use the Company’s trade secrets and Confidential Information.
Thus, to avoid the inevitable disclosure of the Company’s Trade Secrets and
Confidential Information, and to protect such Trade Secrets and Confidential
Information and the Company’s relationships and goodwill with customers, during
the Executive’s employment with the Company, the Executive shall not directly,
or by assisting others, engage in the business of the Company or the proposed
business of the Company (the “Business”); provided, that the Executive may
purchase and hold only for investment purposes less than two percent (2%) of the
shares of any Company in competition with the Company whose shares are regularly
traded on a national securities exchange or inter-dealer quotation system. The
parties acknowledge and agree that, if necessary to determine the reasonable
geographic scope of this restraint, the Company may rely on appropriate
documentation and evidence outside the provisions of this Agreement.



 

  9

 

 







6.3

Non-Solicitation of Employees. During the Executive’s employment with the
Company and for a period ending two (2) years following Executive’s termination
of employment with the Company (the “Restricted Period”), to protect the
Company’s relationship with its employees, the Executive shall not directly or
indirectly solicit, induce, recruit, encourage, take away, or hire (or attempt
any of the foregoing actions) or otherwise cause (or attempt to cause) any
officer, representative, agent, director, employee or independent contractor of
the Company to leave his or her employment or engagement with the Company either
for employment with the Executive or with any other entity or person, or
otherwise interfere with or disrupt (or attempt to disrupt) the employment or
service relationship between any such individual and the Company. The Executive
will not be deemed to have violated this Section 6.3 if employees respond to
general advertisements for employment or if the Board provides unanimous prior
written consent to the activities of the Executive (all such requests for
consent will be given good faith consideration by the Board).



 







6.4

Non-Solicitation of Customers. During the Restricted Period, the Executive shall
not, directly or by assisting others, take any action to misappropriate Trade
Secrets or Confidential Information for the purpose of soliciting, diverting,
communicating with or contacting any customers or prospective customers of the
Company. This specifically includes customer lists, customer information, or
other information of the Company that qualifies as a Trade Secret or
Confidential Information.



 







6.5

Non-Disparagement. The Executive agrees that at no time during her employment
with the Company or thereafter shall he make, or cause or assist any other
person to make, any statement or other communication to any third party which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Company or any of its affiliates, or any of its respective
directors, officers, representatives, agents or employees. The Company agrees,
in turn, that it will not make, in any authorized corporate communications to
third parties, and it will direct the members of the Board of the Company, not
to make, cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the Executive.



 







6.6

Returning Company Documents. The Executive agrees that at the time of the
Executive’s termination of employment with the Company, he will deliver to the
Company (and will not keep in her possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence (including emails), specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any items developed by Executive pursuant to her employment with the Company or
otherwise belonging to the Company, its successors or assigns, including, but
not limited to, those records maintained pursuant to Section 6.2(c). The
Executive is not required to return any personal items; documents, files, or
materials containing personal information (except to the extent such materials
also contain Trade Secrets or Confidential Information); or documents or
agreements of which he is a party.



 

  10

 

 







6.7

Confidentiality of Agreement. The Executive agrees that, except as may be
required by applicable law or legal process, during her employment with the
Company and thereafter, she shall not disclose the terms of this Agreement to
any person or entity other than the Executive’s accountants, financial advisors,
attorneys or spouse, provided that such accountants, financial advisors,
attorneys and spouse agree not to disclose the terms of this Agreement to any
other person or entity.



 







6.8

Understanding of Covenants. The Executive represents that he (i) is familiar
with the foregoing confidentiality, invention assignment, non-solicitation,
non-competition and nondisparagement covenants, (ii) is fully aware of her
obligations hereunder, (iii) agrees to the reasonableness of the length of time,
scope and geographic coverage of the foregoing covenants, and (iv) agrees that
such covenants are necessary to protect the Company’s confidential and
proprietary information, good will, stable workforce, and customer relations.
Executive acknowledges and agrees that the covenants contained in this Agreement
are reasonable in time, scope and in all other respects; that such covenants
shall be construed as agreements independent of each other and of any provision
of this or any other contract between the parties hereto; that should any part
or provision of any covenant be held invalid, void or unenforceable in any court
of competent jurisdiction, such invalidity, voidness or unenforceability shall
not render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws; and that the existence
of any claim or cause of action by Executive against the Company, whether
predicated upon this or any other contract, shall not constitute a defense to
the enforcement by the Company of said covenants.



 







6.9

Remedy for Breach. The Executive agrees that a breach of any of the covenants of
this Section 6 would cause material and irreparable harm to the Company that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Company for any such injury would, therefore, be an
inadequate remedy for any such breach. Accordingly, the Executive agrees that if
he breaches any term of this Section 6, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach. Claims for damages and equitable relief in any court shall be
available to the Company in lieu of, or prior to or pending determination in any
arbitration proceeding. In the event the enforceability of any of the terms of
this Agreement shall be challenged in court and the Executive is not enjoined
from breaching any of the protective covenants, then if a court of competent
jurisdiction finds that the challenged protective covenant is enforceable, the
time periods shall be deemed tolled upon the filing of the lawsuit challenging
the enforceability of this Agreement until the dispute is finally resolved and
all periods of appeal have expired.



 

  11

 

 







7.

Defense of Claims. The Executive agrees that, during the term hereof, and for a
period of five (5) years after termination of the Executive’s employment, upon
request from the Company, the Executive will cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive’s prior areas of responsibility, except if the Executive’s
reasonable interests are adverse to the Company in such claim or action. The
Company agrees that it shall reimburse the reasonable out of pocket costs and
attorney fees the Executive actually incurs in connection with her providing
such assistance or cooperation to the Company, in accordance with the Company’s
standard policies and procedures as in effect from time to time, provided that
the Executive shall have obtained prior written approval from the Company for
any travel or legal fees and expenses incurred by her in connection with her
obligations under this Section 7.



 







8.

Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general assets of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.



 







9.

Withholding. Notwithstanding anything else herein to the contrary, the Company
may withhold (or cause there to be withheld, as the case may be) from any
amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes or other amounts as
may be required to be withheld pursuant to any applicable law, regulation or
contract.



 







10.

Assignment; Binding Effect.



 

(a) By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.

 

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except: (i) as
incident to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets; or (ii) that the Company may pledge,
collaterally assign, assign or grant a security interest in its rights hereunder
to any of its affiliates or any of its or its affiliates’ financing sources or
lenders without any other party’s prior consent.



 



  12

 

 

(c) Binding Effect. Subject to Section 10(a) and Section 10(b), this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto, any
successors to or assigns of the Company and the Executive’s heirs and the
personal representatives of the Executive’s estate.

 







11.

Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.



 







12.

Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.



 







13.

Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
Florida.



 







14.

Survival of Certain Provisions. The rights and obligations set forth in Sections
5, 6, 7, 9, 13, 15 and 17 shall survive any termination or expiration of this
Agreement.



 







15.

Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. As of the date hereof, this
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to be of no force or
effect, and the parties to any such other negotiations, commitments, agreements
or writings shall have no further rights or obligations thereunder. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.



 







16.

Modifications, Waivers. This Agreement may not be amended, modified or changed
(in whole or in part), except by an instrument in writing signed by both parties
hereto; provided that this Agreement and the term hereof may be terminated by
the Company on thirty (30) days’ advance written notice to the Executive. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.



 

  13

 

 







17.

Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefore, or (iii) sent by overnight courier, signature
required. Any notice shall be duly addressed to the parties as follows:





 











if to the Company:

 

BD Source and Distribution

 

_________________

 

_________________

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 







18.

Severability. If this Agreement shall for any reason be or become unenforceable
in any material respect by any party, this Agreement shall thereupon terminate
and become unenforceable by the other party as well. In all other respects, if
any provision of this Agreement is held invalid or unenforceable, the remainder
of this Agreement shall nevertheless remain in full force and effect, and if any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.



 







19.

Counterparts. This Agreement may be executed in any number of counterparts and
by pdf or other electronic means, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.



 

20.

Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that she has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

[The remainder of this page has intentionally been left blank.]



 



  14

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date set forth above.

 

 

“COMPANY”

 

 

 

 

 

BD Source and Distribution Corp.  

        By: /s/ Albert Mitrani

 

 

Name:

Albert Mitrani

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

“EXECUTIVE”  

 

 

 

 

 

 

 

/s/ Dana Johnson 

 

 

 

Dana Johnson

 



 

 

15

--------------------------------------------------------------------------------